714 N.W.2d 329 (2006)
475 Mich. 873
Nicole BAILEY, Plaintiff-Appellee,
v.
FOREST PARK APARTMENTS, Individually and d/b/a Independent Management Services, Defendant-Appellant and
The Carswell Group, Defendant-Appellant, and
Comerica Bank, Garnishee-Defendant.
Docket No. 130660. COA No. 267318.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the January 25, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.